Case 18-14086-KHK         Doc 32       Filed 04/24/19 Entered 04/24/19 13:14:58            Desc Main
                                       Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA

                                       ALEXANDRIA Division

In Re:

KIA R. YOUNGER                                                Case No. 18-14086-KHK
                                                              Chapter 13
         Debtor


                      RESPONSE TO OBJECTIONS TO CONFIRMATION

COMES NOW your Debtor, Kia R. Younger, by Counsel, and in response to the Objections To

Confirmation of the Plan filed in this matter, states as follows:

   1. The Debtor acknowledges that she has been unable to maintain all of her post-petition

         obligations and has determined that she should sell the residential real estate which

         should provide more than enough funding to complete her 100% Plan, and therefore, she

         intends to file a modified Plan providing for sale of the property with Court approval of

         the sale and disbursements.

   2. The Debtor does not oppose the objection to confirmation [Doc No: 31], provided the

         Debtor is given the opportunity to file a Modified Plan resolve the objections.

WHEREFORE, having responded, your Debtor requests that confirmation be denied, and the

Debtor be granted leave to file a Modified Plan.

                                                              KIA R. YOUNGER
                                                              By Counsel

/s/Earl J. Oberbauer, Jr._____
Earl J. Oberbauer, Jr. Esquire
VA Bar #14657
9329 Battle Street
Manassas, Virginia 20110
(703) 368-7679
Counsel for Debtor
Case 18-14086-KHK     Doc 32    Filed 04/24/19 Entered 04/24/19 13:14:58       Desc Main
                                Document     Page 2 of 2



                               CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 24th day of April, 2019, a true copy of the foregoing
RESPONSE was sent electronically via CM/ECF to the Chapter 13 Trustee.

                                  /s/Earl J. Oberbauer, Jr._____
                                  Earl J. Oberbauer, Jr. Esquire
